

116 S553 RS: Blockchain Promotion Act of 2019
U.S. Senate
2019-02-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 373116th CONGRESS1st SessionS. 553[Report No. 116–177]IN THE SENATE OF THE UNITED STATESFebruary 26, 2019Mr. Young (for himself and Mr. Markey) introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and TransportationDecember 17, 2019Reported by Mr. Wicker, with amendmentsOmit the part struck through and insert the part printed in italicA BILLTo direct the Secretary of Commerce to establish a working group to recommend to Congress a
			 definition of blockchain technology, and for other purposes.
	
 1.Short titleThis Act may be cited as the Blockchain Promotion Act of 2019. 2.Working group to recommend definition of blockchain technology (a)DefinitionsIn this section—
 (1)the term Federal agency has the meaning given the term agency in section 551 of title 5, United States Code; and (2)the term Secretary means the Secretary of Commerce.
 (b)EstablishmentNot later than 90 days after the date of enactment of this Act, the Secretary shall establish within the Department of Commerce a working group to be known as the Blockchain Working Group.
			(c)Membership
 (1)In generalThe Blockchain Working Group shall be composed of members, the number of whom shall be determined by the Secretary, and who shall be appointed in accordance with paragraph (2).
				(2)Appointment
					(A)Representatives of Federal agencies
 (i)Designation of Federal agenciesThe Secretary shall designate Federal agencies to be represented in the Blockchain Working Group, as the Secretary considers appropriate to ensure representation of a cross-section of Federal agencies that could use, or benefit from, blockchain technology.
 (ii)Appointment of membersThe head of each Federal agency designated under clause (i) shall appoint an officer or employee of the Federal agency to serve as a member of the Blockchain Working Group.
						(B)Representatives of nongovernmental stakeholders
 (i)In generalThe Secretary shall appoint representatives of nongovernmental stakeholders with respect to blockchain technology to serve as members of the Blockchain Working Group.
 (ii)Representation of certain stakeholders requiredThe members of the Blockchain Working Group appointed under clause (i) shall include representatives of—
 (I)representatives of information and communications technology manufacturers, suppliers, software providers, service providers, and vendors;
 (II)subject matter experts representing industrial sectors, other than the technology sector, that the Secretary determines could use, or benefit from, blockchain technology;
 (III)representatives of small, medium, and large businesses; (IV)individuals and representatives of institutions engaged in academic research relating to blockchain technology;
 (V)representatives of nonprofit organizations and consumer advocacy groups engaged in activities relating to blockchain technology; and
 (VI)representatives of rural and urban stakeholders. (C)No pay for membersA member of the Blockchain Working Group shall serve without pay.
					(d)Report to Congress
 (1)In generalNot later than 1 year after the date of enactment of this Act, the Blockchain Working Group shall submit to Congress a report that contains—
 (A)a recommended definition of the distributed ledger technology commonly known as blockchain technology; and (B)recommendations for—
 (i)a study to be conducted by the Assistant Secretary of Commerce for Communications and Information, in coordination with the Federal Communications Commission, on the impact of blockchain technology on electromagnetic spectrum policy;
 (ii)a study to examine a range of potential applications, including nonfinancial applications, for blockchain technology; and
 (iii)opportunities for Federal agencies to use blockchain technology. (2)Consideration of recommendations in NIST Internal Report 8202In making recommendations under paragraph (1), the Blockchain Working Group may consider any recommendations contained in National Institute of Standards and Technology Internal Report 8202, entitled Blockchain Technology Overview and published in October 2018.
 (e)TerminationThe Blockchain Working Group shall terminate on the date on which the Blockchain Working Group submits to Congress the report under subsection (d)(1).December 17, 2019Reported with amendments